Abatement Order filed February 28, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                    NO. 14-12-00057-CV
                                      ____________

                         IN RE NELSON T. HENSLEY, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    257th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2006-14036


                            ABATEMENT                 ORDER

         On February 22, 2012, the parties notified this court that the parties had reached a
settlement on this matter, and requested that the proceeding be abated for finalization of the
settlement agreement. The motion is granted. Accordingly, we issue the following
order.

         The proceeding is abated, treated as a closed case, and removed from this court’s
active docket until April 13, 2012. The proceeding will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the petition for writ
of mandamus or other dispositive motion. The court will also consider an appropriate
motion to reinstate the proceeding filed by either party, or the court may reinstate the
proceeding on its own motion.



                                        PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                           2